MODIFY and AFFIRM; and Opinion Filed October 26, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01141-CR
                                     No. 05-17-01142-CR
                          GEORGE EDWARD PURDY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                     Trial Court Cause Nos. F07-33144-S, F07-33145-S

                            MEMORANDUM OPINION
                           Before Justices Myers, Evans, and Brown
                                  Opinion by Justice Brown
       Appellant George Edward Purdy appeals two convictions, following the adjudication of

his guilt, for sexual assault of a child.   The trial court assessed punishment at ten years’

imprisonment in each case. On appeal, appellant’s attorney filed a brief in which she concludes

the appeals are wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel).
          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          Although not an arguable issue, we note the trial court’s judgment adjudicating guilt in each

case contains several errors. The record shows appellant pleaded not true to the allegations in the

State’s motions to adjudicate guilt. The judgments, however, incorrectly recite appellant pleaded true

to the motions to adjudicate and that terms of plea bargain were “10 Years TDC No Fine.” Because

appellant pleaded not true, there were no plea bargain terms. On our own motion, we modify the

section of each judgment entitled “plea to motion to adjudicate” to show “not true,” and the section

entitled “terms of plea bargain” to show “none.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—

Dallas 1991, pet. ref'd).

          Further, appellant was convicted of sexual assault of a child in both cases, an offense that is

subject to the sex offender registration requirements of Chapter 62 of the code of criminal procedure.

See TEX. CODE CRIM. PROC. ANN. art. 62.001(5)(A) (West 2018). The judgments erroneously state

the sex offender registration requirements do not apply and that the age of the victim at the time of the

offense is “N/A.”1 On our own motion, we modify both judgments adjudicating guilt to show that sex

offender registration requirements apply and the victim’s age was fifteen years at the time of the

offense. See TEX. CODE CRIM. PROC. ANN. art. 62.051; TEX. R. APP. P. 43.2(b); Bigley, 865 S.W.2d

at 27–28; Asberry, 813 S.W.2d at 529–30.




     1
       1 During the trial, the complainant testified she was fourteen years of age when she met appellant online, and that although they met in
person when she was still fourteen years of age, appellant had sex with her when she was fifteen years of age.

                                                                    –2–
       As modified, we affirm the trial court’s judgment adjudicating guilt in each case.




                                              /Ada Brown/
                                              ADA BROWN
                                              JUSTICE


Do Not Publish
TEX. R. APP. P. 47

171141F.U05




                                                –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 GEORGE EDWARD PURDY, Appellant                       On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-17-01141-CR          V.                       Trial Court Cause No. F07-33144-S.
                                                      Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                         Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

        The section entitled “Sex Offender Registration Requirements” is modified to show “Sex
Offender Registration Requirements do apply to the Defendant. The age of the victim at the time of
the offense was 15 years.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



Judgment entered this 26th day of October, 2018.




                                                –4–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 GEORGE EDWARD PURDY, Appellant                       On Appeal from the 282nd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-17-01142-CR          V.                       Trial Court Cause No. F07-33145-S.
                                                      Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                         Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

        The section entitled “Sex Offender Registration Requirements” is modified to show “Sex
Offender Registration Requirements do apply to the Defendant. The age of the victim at the time of
the offense was 15 years.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



Judgment entered this 26th day of October, 2018.




                                                –5–